Citation Nr: 1518191	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran had active service from September 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2012 rating action of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa, which in pertinent part, denied the Veteran's claim of service connection for hearing loss.  

The October 2012 rating decision also denied the Veteran's claim for service connection for tinnitus.  In the October 2012 notice of disagreement (NOD), the Veteran disagreed with the denial of this claim, and this issue was also included in a July 2013 statement of the case (SOC).  However, the Veteran did not include this issue on his August 2013 substantive appeal.  In fact, in the substantive appeal, the Veteran specifically indicated that he was only appealing the denial of entitlement to service connection for hearing loss.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, this issue is not before the Board.

The Veteran contends that he developed bilateral hearing loss due to his exposure to acoustic trauma while serving in the military.  

The evidence demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, audiometric testing conducted as part of the September 2012 examination revealed that the Veteran's pure tone auditory thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
70
75
80
LEFT
20
50
70
90
105+

These findings meet the requirements of 38 C.F.R. § 3.385 (2014).  

With respect to whether the Veteran had exposure to acoustic trauma while serving in the military, the Board notes that his DD 214 reflects that his military occupational specialty (MOS) was that of Field Artillery.  The Veteran has also asserted that he had exposure to extreme noises and sounds while firing 102 mm and 155 mm Howitzers.  

At a September 2012 VA audiological evaluation, the VA audiologist noted that report of the audiological examination conducted prior to the Veteran's separation from service revealed normal hearing through 6000 Hertz in both ears.  The audiologist also noted that the Veteran reportedly underwent hearing tests annually while working at a paper mill for 20 years, but did not have copies of these tests with which to support any possible hearing loss over the years.  According to the VA audiologist, with evidently normal hearing at separation, and no documentation otherwise in the years after separation, the Veteran's current hearing loss is not likely related to military noise exposure, but more likely related to occupational and recreational noise exposure since separation.  

The Veteran was afforded another VA audiological evaluation in July 2013, wherein the VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss and determined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  In reaching this assessment, the VA audiologist relied on the hearing test administered at time of discharge, which did not indicate loss of hearing.  The audiologist also noted that the Veteran did not have significant exposure to noise during his time of service and that there were no other records available except for a test administered the previous year showing the same level of hearing loss as reported at the time of the examination.  

The Board does not find these opinions to be adequate.  First, both audiologists' opinions were based on the fact that the Veteran had normal hearing at discharge.  Moreover, the July 2013 VA audiologist's opinion was based, in part, on her understanding that the Veteran did not have significant exposure to noise during his period of service.  However, in-service noise exposure would be entirely consistent with the Veteran's service duties while working in the Field Artillery.  As such, the rationale underlying the July 2013 opinion is based on what appears to be an inaccurate factual premise.  Furthermore, the Board is unclear as to how the September 2012 VA audiologist determined that the Veteran's hearing loss was attributed to his post-service recreational and occupational noise exposure given that the Veteran has not reported any exposure to loud noises and sounds recreationally or while fulfilling his occupational duties after military service.  Indeed, neither examiner appears to have taken the Veteran's statements as to the onset of his hearing loss into consideration when providing the opinions.  Accordingly, the matter must be remanded for the audiologist who examined the Veteran most recently in July 2013 to provide an addendum to the examination report that includes consideration of the aforementioned information.  

Also, as discussed above, at the September 2012 audiological evaluation, the Veteran stated that he underwent hearing tests on an annual basis while employed at a paper mill for the previous twenty years.  A review of the claims file is absent any records, or hearing test results issued by the Veteran's employer.  As this matter is being remanded for the reasons set forth above, any additional VA and private records relating to hearing loss should be obtained.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment/evaluation for the Veteran's hearing loss from any VA medical facilities affiliated with the VA Nebraska-Western Iowa Health Care System from April 2013 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Contact the Veteran and ask him to provide the name and address of the paper mill where he was employed at the time of the September 2012 VA examination.  Once this information has been provided, and after obtaining the appropriate release of information form(s) where necessary, obtain from the designated facility, any and all documents pertaining to hearing tests administered to the Veteran from 1990 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  

3. Thereafter, the agency of original jurisdiction should forward the Veteran's claims file, to include any records scanned within the Virtual VA and VBMS claims processing system as well as a copy of this remand, to the audiologist who conducted the July 2013 VA audiology examination.  Following another review of the record, the audiologist is requested to provide an addendum to the July 2013 nexus opinion.  The audiologist should specifically express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any hearing loss diagnosed on examination had its onset in service or is otherwise related to the Veteran's military service, to include the Veteran's in-service noise exposure.  The audiologist is specifically requested to discuss the impact of the Veteran's in-service noise exposure when determining the likelihood that the current hearing loss is attributable to military service, to include injury due to exposure to acoustic trauma.  

In offering this opinion, the audiologist must acknowledge and discuss the Veteran's report as to the onset of his ear problems.  (The audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.)  If the audiologist rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  An explanation should be provided for why any current disability can/cannot be traced to military noise exposure.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If the July 2013 VA audiologist is no longer available, or if that audiologist or the agency of original jurisdiction finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.)  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

